     Case 9:17-cv-00050-DLC-JCL Document 109 Filed 10/08/18 Page 1 of 7



John Morrison                           Morris Dees*
Robert Farris-Olsen                     J. Richard Cohen*
MORRISON, SHERWOOD,                     David C. Dinielli*
WILSON, & DEOLA, PLLP                   Jim Knoepp*
401 N. Last Chance Gulch St.            SOUTHERN POVERTY LAW CENTER
Helena, MT 59601                        400 Washington Avenue
ph. (406) 442-3261                      Montgomery, AL 36104
fax (406) 443-7294                      ph. (334) 956-8200
john@mswdlaw.com                        fax (334) 956-8481
rfolsen@mswdlaw.com                     morris.dees@splcenter.org
Attorneys for Plaintiff Tanya Gersh     richard.cohen@splcenter.org
                                        david.dinielli@splcenter.org
                                        jim.knoepp@splcenter.org
                                        Attorneys for Plaintiff Tanya Gersh
                                        *Admitted Pro Hac Vice


                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MONTANA
                          MISSOULA DIVISION

TANYA GERSH,
                                        Case No.: 9:17-cv-00050-DLC-JCL
      Plaintiff,

      vs.                               PLAINTIFF’S RESPONSE TO
                                        DEFENDANT’S NOTICE OF
ANDREW ANGLIN, publisher of             SUPPLEMENTAL AUTHORITY
the Daily Stormer,

      Defendant.


      Plaintiff Tanya Gersh submits this response to Defendant Andrew Anglin’s

Notice of Supplemental Authority, dkt. no. 104, in which he brings the case

Nwanguma v. Trump, No. 17-6290, 2018 WL 4323966 (6th Cir. Sept. 11, 2018), to




                                                                              Page 1
     Case 9:17-cv-00050-DLC-JCL Document 109 Filed 10/08/18 Page 2 of 7



the Court’s attention. For the reasons set forth below, Plaintiff maintains that the

cited authority has no relevance to the matter before the Court.

      Plaintiff alleges that Defendant invaded her privacy by repeatedly posting

her and her family’s contact information on his well-trafficked website in

conjunction with urgings that his followers use the information to harass plaintiff,

urgings that he knew his followers would heed due to the notoriety of his previous

troll campaigns. Dkt. No. 1 at 2-3, 59-60, 62.

      Plaintiff alleges that Defendant’s behavior constitutes intentional infliction

of emotional distress because posting her and her family’s contact information and

launching a troll storm was designed to inflict maximum emotional distress on

Plaintiff, especially in light of the fact that Defendant involved her 12-year-old son

in the storm. Dkt. No. 1 at 2-3, 60-61, 62.

      Finally, Plaintiff alleges that Defendant’s use of violent Holocaust imagery

that incorporated the image of not only herself but also of her adolescent son

together with urgings that his followers visit Plaintiff in person constitute threat

and intimidation under the Montana Anti-Intimidation Act. Dkt. No. 1 at 2-3, 61.

      What Plaintiff does not allege is that Defendant incited third parties to

violent action, which is the subject of the Sixth Circuit’s decision noticed by

Defendant as supplemental authority.




                                                                                  Page 2
     Case 9:17-cv-00050-DLC-JCL Document 109 Filed 10/08/18 Page 3 of 7



       In Nwanguma, the Sixth Circuit considered whether then-candidate Donald

Trump could be held liable for the assault committed by rally attendees after he

told the audience “get ‘em out of here” and “don’t hurt ‘em” in reference to the

assaulted hecklers. No. 17-6290, 2018 WL 4323966, at *1. Plaintiffs relied on

Kentucky’s “incitement to riot” statute in seeking to hold Trump responsible. Id.

      The Sixth Circuit determined that, to be consistent with the First

Amendment, the statute would need to be interpreted in accordance with the

definition of “incitement” as laid out in Brandenburg v. Ohio, 395 U.S. 444

(1969). Id. at *4. That is, in order to be actionable, Trump’s speech would have

had to explicitly or implicitly encourage the use of violence or lawless action. Id.

      Given this criteria, the court found that Trump’s speech could not be

classified as “incitement” because not “a single word in Trump’s speech . . . could

be perceived as encouraging violence or lawlessness.” Id. at *5. More specifically,

the court found that “Trump’s admonition not to harm” neutralized the inciting

tendency of his words. Id. at *6.

      The rule articulated in Nwanguma, therefore, is that a person cannot incite

another to violence where he expressly asks the other not to act violently. Id. That

ruling is inapplicable to this case.

      Here, the question is whether Defendant can be held liable for invasion of

privacy and other torts where he provided his followers with Plaintiff’s contact


                                                                               Page 3
     Case 9:17-cv-00050-DLC-JCL Document 109 Filed 10/08/18 Page 4 of 7



information and expressly and repeatedly asked them to contact her and her family

in order to harass Plaintiff. Unlike in Nwanguma, Defendant does not claim he

sought to dissuade his followers from taking the unlawful actions that are at subject

in this lawsuit.1 To the contrary, Plaintiff alleges that Defendant’s followers did

precisely as they were directed: they trolled her which resulted in the harms

outlined in the Complaint.

      In sum, unlike in Nwanguma, where the issue concerned whether Trump

could be held liable for violent actions taken by his followers where he

admonished them not to be violent, here, the distinct issue is whether Defendant

can be held liable for his followers acting exactly as he directed.

      Not only does this case not involve a situation in which subsequent words

neutralize the potential harm of a previous utterance, but Plaintiff reminds the

Court that she has primarily relied on a “substantial assistance” theory and not on

an “incitement” theory. Dkt. 50 at 26. As Plaintiff has repeatedly argued,

N.A.A.C.P. v. Claiborne Hardware Co., 458 U.S. 996, 927 (1982), explicitly

exempts speech that “authorizes, directs, or ratifies” tortious conduct from First


1
 The gravamen of the offenses alleged here is not violence but the receipt of
hundreds upon hundreds of messages through Plaintiff’s private channels of
personal communication at Defendant’s direction and repeated urging. The offense
is the course of hounding conduct that substantially burdened Plaintiff’s life which
Defendant intended to cause and did not disclaim. Unless Defendant understands
his and his followers’ actions in hounding Plaintiff as illegal, then his disclaimer
against illegal activity is moot.

                                                                                Page 4
     Case 9:17-cv-00050-DLC-JCL Document 109 Filed 10/08/18 Page 5 of 7



Amendment protection, and Defendant did just that in calling forth a troll storm

against Plaintiff. That Defendant conflates the two categories of unprotected

speech does not make Nwanguma relevant to this case.

      The Supreme Court treats “substantial assistance” and “incitement” in a

doctrinally different way. The Claiborne Court analyzed the defendant’s liability

under both an incitement and a substantial assistance theory thereby showing that

these two categories of unprotected speech are analyzed differently. Because the

Sixth Circuit in Nwanguma analyzed incitement, this Court should not consider its

holding when determining whether Defendant substantially assisted his followers

in invading Plaintiff’s privacy.

      Further, in addition to substantial assistance, Plaintiff has argued that

Defendant’s speech was integral to tortious conduct and thus should be unprotected

in accordance with Ninth Circuit jurisprudence. Dkt. No. 50 at 27, 28. It goes

without explication that this too is a different doctrinal theory than incitement.

      Defendant brings to the Court’s notice an irrelevant case from another

circuit. Plaintiff hereby asks the Court to recognize the distinctions and

appropriately disregard Nwanguma when resolving the pending motion to dismiss.


      DATED October 8, 2018.

                                        /s/ David C. Dinielli
                                        Attorney for Plaintiff Tanya Gersh
                                        on behalf of all Attorneys for Plaintiff

                                                                                   Page 5
Case 9:17-cv-00050-DLC-JCL Document 109 Filed 10/08/18 Page 6 of 7



                              /s/ John Morrison
                              Attorney for Plaintiff Tanya Gersh
                              on behalf of all Attorneys for Plaintiff




                                                                         Page 6
     Case 9:17-cv-00050-DLC-JCL Document 109 Filed 10/08/18 Page 7 of 7



                           CERTIFICATE OF SERVICE

      I hereby certify that on this date the foregoing document was filed through

the Court’s CM/ECF filing system, and by virtue of this filing notice will be sent

electronically to all counsel of record


on this October 8, 2018.
                                          /s/ David C. Dinielli
                                          Attorney for Plaintiff Tanya Gersh
                                          on behalf of all Attorneys for Plaintiff




                                                                                     Page 7
